IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  : No. 58 EAL 2022
                                               :
                    Respondent                 :
                                               : Petition for Allowance of Appeal
                                               : from the Order of the Superior Court
              v.                               :
                                               :
                                               :
KEVIN JACKSON,                                 :
                                               :
                    Petitioner                 :


                                       ORDER



PER CURIAM

      AND NOW, this 2nd day of August, 2022, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by petitioner, is:


      Did the Superior Court err, and enter a ruling which conflicts with holdings
      of the Pennsylvania Supreme Court, the United States Supreme Court, and
      other panels of the Pennsylvania Superior Court when it held that the
      [suppression] court committed an error of law when it suppressed evidence
      recovered after a person was seized by police even though the officer did
      not suspect the individual stopped of criminal activity?